Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport June 12th 1781
                        
                        I have the honor to send to your Excellency a copy of a Letter that I received from the Count de Grasse and
                            that has been brought by the 50. gun Ship, who escorted the convoy. The two thirds of the convoy only are arrived with the
                            ship, the rest dispersed near the coast by a gale of wind. Your Excellency is conscious of the importance of the Secret on
                            this Letter, and of the necessity we are under at the same time, to make our preparations in consequence. I have already
                            wrote to the Count de Grasse that your Excellency had desired my marching to the north river to strengthen or
                                even attack N.Y. when the circumstances will admit of it. I have apprised him of the number of the garrison
                            at New york and of the considerable forces which the enemy has sent in Virginy, that the only means which seems
                            practicable, to your Excellency is a diversion upon New Yk which you propose to do as soon as the
                            circumstances will allow of it. I have spoken to him of the Enemy’s naval forces and told him that by reason of the
                            constant wind, I thought it would be a great stroke to go to Chesapeake Bay in which he can make
                            great things against the naval force that will be there, and then the wind could bring him in 2 days before N.
                                Yk that if he could bring us some moveable Forces, 5 or 6 thousand men more would
                            render our expedition much more probable and like wise by bringing us money from the West Indies
                            where it is said that our Bills of Exchange are at par. I beg of your Excellency, if you
                                have any thing to add to this dispatch, to send it to me at Providence because possibly the
                            frigate that carries my Letter may not be gone, when your Excellency’s answer will arrive. I am with respect and personal
                            attachment, sir your Excellency’s most obedient humble Servant
                        
                            le cte de rochambeau
                        
                        
                            
                                Words in square brackets are translations of code.
                            
                        

                     Enclosure
                                                
                            
                                a board of La ville de Paris, March 29th 1781. being then at Sea.

                            
                            His Majesty, Sir, has trusted me with the Command of the naval forces which he has destinated to the
                                protection of his possessions in South America, and of those of his Allies in North America. The forces which I
                                command are sufficient to fulfill the offensive views, which it is the interest of the Allied powers to execute, that
                                they may make an honorable peace. But I have the honor to observe to you that if the men of war are necessary for the
                                execution of the projects which you may have it will be usefull for the Service that Mr De Barras or Mr Destouches be
                                apprised of it that the pilots who shall be necessary to us, be sent to us, and that they may be taken in the number
                                of those men who are most sure and best instructed to direct in the different roads the French men of war, who differ
                                very much from the British, in their deepness in the water.
                            It appears to me, Sir, that it would be advantageous for the Common cause, that I should be instructed at
                                S. Domingo, where I shall be at the end of June, of the naval forces that the British have in North America, of their
                                different Stations and where they commonly cruise, in what number and in what manner they keep them, that I may come
                                unawares on them, and make myself master of them if possible at my arrival on the coast.
                            I send word to the commander of the men of war to send me several advice
                                vessels commanded by Sure persons, as the secret is very important and I desire him to apprise you of their
                                departure. It will be by the 15th of July at Soonest, that I will be on the coast of North
                                America, but it is necessary, by reason of the short time that I have to stay in that Country
                                being besides obliged to leave it by reason of the Season, that all that can be
                                usefull for the Success of your projects should be ready that a moment for action may not be lost. I shall be very
                                happy, Sir, to contribute to your Successes &c.
                            
                                signed Le Comte de Grasse
                            
                            
                                
                                    Words in square brackets are GW’s translation of code.
                                
                            
                        
                        
                    